Exhibit 10(j)

 

[TENET LETTERHEAD]

 

June 21, 2013

 

Mr. Keith B. Pitts

Vice Chairman

Vanguard Health Systems, Inc.

 

Dear Keith:

 

I am pleased to offer you supplemental compensation and benefits in
consideration of your transition to Tenet Healthcare Corporation in connection
with Tenet’s acquisition of Vanguard Health Systems, Inc. (“Acquisition”).  By
accepting these terms, you agree to waive any occurrence of “good reason” under
your employment agreement with Vanguard that results from Vanguard no longer
being a publicly-traded company as a result of the Acquisition or your
acceptance of your role described herein.  Except as modified below, other terms
of your employment agreement will remain in effect.  The terms included in this
letter are contingent on the successful closing of the Acquisition and become
effective at that time.

 

1.              Role:  Vice Chairman of Tenet, reporting to Tenet’s President
and Chief Executive Officer.  Your position will be located at Tenet’s
headquarters in Dallas after a reasonable transition period from Nashville to be
mutually agreed upon.  (See Addendum for additional detail.)

 

2.              Compensation and Benefits:  You will be entitled to compensation
and benefits as follows:

 

a.              Base Compensation:  Your base compensation will continue to be
an annual exempt rate of $700,000.00, payable bi-weekly.

 

b.              Benefits:  You are eligible to receive all standard employee
benefits in accordance with Tenet plans.

 

c.               Annual Incentive Plan:  Your position is eligible to
participate in Tenet’s Annual Incentive Plan (AIP) according to the terms of the
Plan.  Your target award will continue to be 100% of your base salary. 
Participating in the AIP does not guarantee that an award will be made.

 

d.              Manager’s Paid Time Off Plan:  You are eligible to participate
in the company’s paid time off plan (the “MTO Plan”) according to your tenure
with the company (4 weeks per year).

 

e.               Long Term Incentives.  As Vice Chairman, you will be eligible
for future long-term incentive grants, which are typically awarded annually and
based on guidelines established by Tenet’s Compensation Committee.  In your
role, the current guideline for such an award has an annual value of between
$2,000,000 and $2,500,000.  In addition, you will receive an up-front grant of
restricted stock units (“RSUs”) valued at $2,500,000, which will be granted upon
closing of the Acquisition. The RSUs will vest in the same manner as standard
annual Tenet RSU grants, over three years in one-third annual increments.

 

3.              Relocation:  Tenet will provide relocation benefits related to
your move to Dallas in accordance with its relocation policies for key
executives.  The details of these benefits will be provided in a separate
communication.

 

--------------------------------------------------------------------------------


 

4.              Supplemental Executive Retirement Plan:  You will be eligible to
participate in Tenet’s supplemental executive retirement plan (SERP), which
provides enhanced retirement, disability and life insurance benefits, effective
as of the close of the Acquisition.  Upon completion of five years of service
with Tenet following the closing of the Acquisition, the SERP will credit your
pre-closing service with Vanguard for purposes of calculating SERP benefits. 
Details of that plan (e.g., benefit accrual levels, vesting terms) will be
provided in a separate communication.  Should Tenet’s Compensation Committee
determine to freeze or terminate the SERP plan following the Acquisition, you
will be provided with a substitute of similar value.

 

5.              Executive Severance Plan:  At the time specified in the next
paragraph, you will be eligible to participate in the Executive Severance Plan,
which provides you with certain severance benefits in the event of a Qualifying
Termination (i.e., Not for Cause or Good Reason) as defined in the plan.  These
benefits include severance benefits of two and one-half years of base salary and
target annual bonus for a Qualifying Termination, and three years base salary
and target annual bonus for Qualifying Termination related to a Change of
Control.

 

Participation will require execution of a Tenet Executive Severance Plan
Agreement.  Upon execution of this agreement, which must be completed within one
year of the closing of the Acquisition, both parties agree to terminate your
existing employment agreement with Vanguard.

 

You will receive a separate communication containing more details about the
plan, your participation in the plan and an agreement which you will need to
sign, from the Executive Compensation Department following your employment date
with Tenet.

 

6.              Use of Company Aircraft:  You will have priority access to
private aircraft for business travel in accordance with Tenet’s policies.

 

All payments to you are subject to applicable tax withholding, and nothing in
this letter constitutes a contract to employ you for any specified time.  This
letter may be modified only by a writing signed by both you and a designated
senior officer of Tenet.

 

If you accept these supplemental items and benefits, please sign and date this
letter and return it to me.  We are very excited about the Acquisition and look
forward to you joining our team.

 

Sincerely,

 

 

 

 

 

/s/ Trevor Fetter

 

 

 

 

 

Trevor Fetter

 

 

President and CEO

 

 

 

 

 

cc:                                Cathy Fraser, SVP Human Resources

 

 

Paul Slavin, VP Executive and Corporate HR Services

 

 

 

 

 

Acknowledged and accepted:

 

 

 

 

 

/s/ Keith B. Pitts

 

Date:

 6/24, 2013

Signature

 

 

 

 

2

--------------------------------------------------------------------------------


 

Addendum

 

Responsibilities of Vice-Chairman:

 

A.            Primary responsibilities:

 

1.              Responsible for sourcing, evaluating, and executing material
mergers, acquisitions, divestitures, investments, joint ventures and similar
corporate development activities across Tenet’s business lines

 

2.              Management responsibility for Tenet’s current acquisitions and
development department

 

3.              Member of Tenet’s Senior Operating Committee (top corporate
officers)

 

4.              Advisor on strategies to Tenet’s CEO

 

5.              Member of the board of managers (equivalent to board of
directors) of Conifer

 

6.              Represent Tenet as a director of the Federation of American
Hospitals and other national-level industry or business organizations

 

7.              Participate in all Tenet board meetings

 

8.              Co-Chair of Tenet’s Capital Expenditure Review Committee
(“CERC”)(1)

 

B.            Extensive involvement in the following areas, in coordination with
functional leaders:

 

1.              Investor relations (i.e., represent Tenet at selected investor
conferences or road shows, in coordination with CFO and SVP of IR)

 

2.              Government relations (in coordination with SVP Public Affairs)

 

3.              Industry relations (i.e., represent Tenet at industry
conferences, C-level industry meetings, or other venues, in coordination with
SVP Public Affairs)

 

--------------------------------------------------------------------------------

(1)  This management committee approves key investments/expenditures greater
than $5 million.

 

3

--------------------------------------------------------------------------------